Title: Thomas Jefferson to Richard Young, 22 May 1820
From: Jefferson, Thomas
To: Young, Richard


					
						
							Monticello.
							May 22. 20.
						
					
					Th: Jefferson returns his thanks to mr Young for his letter of the 11th inst. it’s communications are interesting, and well worthy of being kept in mind, until the facts are sufficiently numerous and ripe for general inferences. but but the prostrate condition of his health forbids his attention to subjects of this kind, and with the strong inhibitions of his physician interdict to him the labours of the writing tables. he prays mr Young to accept this apology for not going into the subject, with the assurance of his respect.
				